                  Case 3:19-cv-08320-VC Document 19 Filed 08/12/20 Page 1 of 3



1
     DAVID L. ANDERSON, CSBN 149604
2    United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
3    Regional Chief Counsel, Region IX
     Social Security Administration
4
     AMANDA SCHAPEL, CSBN 271295
5    Special Assistant United States Attorney
            160 Spear Street, Suite 800
6           San Francisco, CA 94105-1545
            Telephone: (415) 977-8983
7
            Facsimile: (415) 744-0134
8           E-mail: Amanda.Schapel@ssa.gov

9    Attorneys for Defendant

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
13                                                        )
     TIARA LANAE GEORGE,                                  )   CIVIL NO. 3:19-cv-08320-VC
14                                                        )
            Plaintiff,                                    )   STIPULATION AND PROPOSED
15                                                        )
            vs.                                           )   ORDER TO VOLUNTARY REMAND
16                                                        )   PURSUANT TO SENTENCE FOUR OF
     ANDREW SAUL,                                         )   42 U.S.C. § 405(g) AND TO ENTRY OF
17                                                        )   JUDGMENT
     Commissioner of Social Security,                     )
18                                                        )
            Defendant.                                    )
19                                                        )

20
21          IT IS HEREBY STIPULATED by and between Tiara Lanae George (Plaintiff) and Andrew

22   Saul, Commissioner of Social Security (the Commissioner or Defendant), through their respective

23   counsel of record, that this action be remanded for further administrative action pursuant to section
24
     205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
25
            On remand, the Appeals Council will instruct the administrative law judge to reevaluate
26
     Plaintiff’s residual functional capacity and reconsider the medical evidence of record; if warranted by
27
28
     Stip. & Prop. Order, 3:19-cv-08320-VC            1
                 Case 3:19-cv-08320-VC Document 19 Filed 08/12/20 Page 2 of 3



1    the expanded record, obtain supplemental vocational expert evidence; offer Plaintiff the opportunity for
2    a hearing; take any further action needed to complete the administrative record; and issue a new
3
     decision.
4
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
5
6    favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

7
8                                                 Respectfully submitted,
9
     Dated: July 30, 2020                  By: /s/ Lauren M. Johnson*
10                                                 LAUREN M. JOHNSON
                                                   (*as authorized by email on 7/30/2020)
11                                                 Attorney for Plaintiff
12
     Dated: July 30, 2020                         DAVID L. ANDERSON
13                                                United States Attorney
14                                         By:    /s/ Amanda Schapel
15                                                AMANDA SCHAPEL
                                                  Special Assistant United States Attorney
16
                                                  Attorneys for Defendant
17
18
19
20
21
22
23
24
25
26
27
28
     Stip. & Prop. Order, 3:19-cv-08320-VC            2
              Case 3:19-cv-08320-VC Document 19 Filed 08/12/20 Page 3 of 3



1                                                 ORDER
2
3    PURSUANT TO STIPULATION, IT IS SO ORDERED:

4
5             August 12, 2020
     Dated:________________                  By:___________________________________
6                                                HON. VINCE CHHABRIA
                                                 United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stip. & Prop. Order, 3:19-cv-08320-VC         3
